              Clear        Text                Print




 RACHEL DEITER                                    5:20.   01581

                                        ✔




                                                                    ✔




                                                                    ✔



                                                                    ✔




Case 5:20-bk-01581-RNO   Doc 9 Filed 05/20/20 Entered 05/20/20 17:56:45   Desc
                         Main Document   Page 1 of 12
                                   0.00




                                          36,000.00




   6/2020      5/2022        $200.00       $0.00       $200.00     $4,800.00
   6/2022      5/2025        $866.67       $0.00       $866.67    $31,200.00




                                                                  $36,000.00




Case 5:20-bk-01581-RNO   Doc 9 Filed 05/20/20 Entered 05/20/20 17:56:45   Desc
                         Main Document   Page 2 of 12
                      0.00




       Check one of the following two lines.

       ✔                                   If this line is checked,




                                         Check one.

   ✔             If “None” is checked, the rest of § 2.A need not be completed or reproduced.




Case 5:20-bk-01581-RNO        Doc 9 Filed 05/20/20 Entered 05/20/20 17:56:45              Desc
                              Main Document   Page 3 of 12
                                  Check one.

               If “None” is checked, the rest of § 2.B need not be completed or reproduced.

      ✔




Santander                     15 Range Road Hunlock Creek PA                      6068


Capital One                   2018 Nissan Rogue




  Case 5:20-bk-01581-RNO   Doc 9 Filed 05/20/20 Entered 05/20/20 17:56:45                Desc
                           Main Document   Page 4 of 12
                Check one.

               If “None” is checked, the rest of § 2.C need not be completed or reproduced.

      ✔




Santander               15 Range Road             $30,000.00      $0.00          $30,000.00
                        Hunlock Creek PA




      ✔        If “None” is checked, the rest of § 2.D need not be completed or reproduced.




  Case 5:20-bk-01581-RNO     Doc 9 Filed 05/20/20 Entered 05/20/20 17:56:45             Desc
                             Main Document   Page 5 of 12
   ✔




Case 5:20-bk-01581-RNO   Doc 9 Filed 05/20/20 Entered 05/20/20 17:56:45   Desc
                         Main Document   Page 6 of 12
   ✔




Case 5:20-bk-01581-RNO   Doc 9 Filed 05/20/20 Entered 05/20/20 17:56:45   Desc
                         Main Document   Page 7 of 12
                                    0.00
                     4,000.00




         ✔




Case 5:20-bk-01581-RNO   Doc 9 Filed 05/20/20 Entered 05/20/20 17:56:45   Desc
                         Main Document   Page 8 of 12
                                                     .

      ✔




Case 5:20-bk-01581-RNO   Doc 9 Filed 05/20/20 Entered 05/20/20 17:56:45   Desc
                         Main Document   Page 9 of 12
                                                                           Check one of the
        following two lines.

        ✔            If “None” is checked, the rest of § 4.A need not be completed or
               reproduced.

        ___




                                                                    Check one of the following
  two lines.

   ✔              If “None” is checked, the rest of § 5 need not be completed or reproduced.

  ___




Case 5:20-bk-01581-RNO          Doc 9 Filed 05/20/20 Entered 05/20/20 17:56:45             Desc
                               Main Document    Page 10 of 12
  Check the applicable line:



   ✔




   ✔




Case 5:20-bk-01581-RNO          Doc 9 Filed 05/20/20 Entered 05/20/20 17:56:45   Desc
                               Main Document    Page 11 of 12
     5/20/2020                    s/John Fisher, Esq.




                                  s/Rachel Deiter




Case 5:20-bk-01581-RNO    Doc 9 Filed 05/20/20 Entered 05/20/20 17:56:45   Desc
                         Main Document    Page 12 of 12
